              Case 2:19-cv-01142-JCC Document 23 Filed 11/27/19 Page 1 of 2



1
2
3
4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT SEATTLE
6
7      RHETT E TAYLOR et al.,
8                                                    CASE NO.
                                    Plaintiff (s),   2:19−cv−01142−JCC
9                         v.
                                                     MINUTE ENTRY RE:
10                                                   STATUS CONFERENCE
       PNC BANK NATIONAL
11     ASSOCIATION,

12                               Defendant (s).

13     STATUS CONFERENCE held before United States District Judge John C.
     Coughenour; Courtroom Deputy Clerk Paul Pierson; Court Reporter Nancy Bauer;
14   Plaintiff(s) Counsel Christina Henry; Defendant's Counsel Thomas Abbott (telephonic).
15     The case was called, and counsel made their appearance. The Court inquires of counsel
     concerning their desired trial date, and time estimate for trial. Note that all depositions,
16   discovery and perpetuation, must be completed before the discovery completion date.
17     Jury instructions shall be electronically filed with the Clerk of Court and must include
     an original version and 2 (two) separate versions: One numbered sequentially and with
18   citations; the second copy without numbering and citations. Counsel are advised that the
     Court will rely primarily upon the Manual for Model Jury Instructions for the Ninth
19   Circuit in preparation of final instructions for submission to the jury.
20     Counsel are advised that this case is one of several cases set for the week described
     below. Counsel shall be prepared to commence trial as scheduled, but understand that the
21   trial may have to be continued. Counsel are directed to contact the Courtroom Deputy
     Clerk at 206−370−8805 2−4 weeks in advance of the trial date regarding the Court's trial
22   calendar.
23     Case management dates are established as follows: 2−DAY ESTIMATE Jury Trial is
     set for October 26, 2020 at 09:30 AM in Courtroom 16206 before U.S. District Judge
24   John C. Coughenour. Proposed pretrial order is due by October 16, 2020. Pleading
     amendment/3rd Party action is/are due by January 3, 2020. The 39.1 Mediation shall be
25   completed by May 1, 2020.. Trial briefs and proposed voir dire/jury instructions are due
     by October 22, 2020. Discovery cutoff is 120 days before trial, and the dispositive
26   motion deadline is 90 days before trial.

     MINUTE ORDER REGARDING STATUS CONFERENCE − Page 1
              Case 2:19-cv-01142-JCC Document 23 Filed 11/27/19 Page 2 of 2



1      Counsel shall attend Courtroom Technology Training at least 1 month in advance of
     the trial date in order to become familiar utilizing the new A/V equipment now available
2    in the courtroom. Training is held at 3:00 p.m. on the 1st and 3rd Wednesday of each
     month in Courtroom 18B.
3
4
5    DATED: November 27, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24

25
26

     MINUTE ORDER REGARDING STATUS CONFERENCE − Page 2
